—Appeal by claimant-appellant from a judgment of the Court of Claims dismissing a claim for injuries sustained by appellant’s incompetent, Italia Gotto. The incompetent, an inmate of the Rockland State Hospital, was assaulted by a fellow inmate. Appellant contends that the State was negligent in failing to provide adequate supervision of the ward in which the assault took place. There were a total of forty-two patients in the ward, most of whom had known assaultive tendencies, and, at the time of the assault, three attendants had been assigned to care for them. Of these three attendants, two were inexperienced, one of them having commenced work only that day. The most experienced attendant had left the room, at the time of the assault. The proof did not establish that the number of attendants assigned to the ward was inadequate. There was expert testimony on behalf of the claimant that the use of inexperienced attendants was improper but this was contradicted by an expert sworn by the State. He took the position that alertness, rather than experience, was the important quality and that it was not negligent to use properly selected attendants, even though they were inexperienced. We cannot say that the decision in favor of the State on this issue was contrary to the weight of the evidence. Judgment unanimously affirmed, without costs. Present — Bergan, J. P., Coon, Halpern, Imrie and Zeller, JJ.